[a103formof2019timebaseda001.jpg]
INDEPENDENCE CONTRACT DRILLING, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT (TIME
VESTING) Grantee: 1. Grant of Restricted Stock Unit Award. (a) As of February
27, 2019, the date of this agreement (this “Agreement ”), Independence Contract
Drilling, Inc., a Delaware corporation (the “Company ”), hereby grants to the
Grantee (identified above) _______ restricted stock units (the “RSUs ”) pursuant
to the Amended and Restated Independence Contract Drilling, Inc. 2019 Omnibus
Incentive Plan, as amended (the “Plan ”); provided, however, the grant of RSUs
contemplated herein shall be subject to the approval of the Plan by the
Company’s stockholders at the Company’s 2019 Annual Meeting of Stockholders and
if the Plan shall not be approved at such meeting, the RSUs granted hereunder
shall be forfeited for no consideration without any action on the part of the
Company or the Grantee. Each RSUs represent the opportunity to receive one share
of Common Stock of the Company based upon satisfaction of the vesting
requirement contained herein. The Plan is hereby incorporated in this Agreement
in its entirety by reference. In the event of a conflict between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall control.
2. Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Exhibits A and B set forth
meanings for certain of the capitalized terms used in this Agreement. 3. Vesting
and Forfeiture. Except as otherwise provided in Exhibit C, all unvested RSUs
will be forfeited automatically by the Grantee for no consideration upon
termination for any reason of Grantee’s employment with the Company or its
direct or indirect subsidiaries (the “Company Group ”) prior to the Vesting
Date. To the extent not forfeited prior to the Vesting Date, the number of RSUs
vesting shall, to the extent not vesting earlier pursuant to Exhibit B, vest as
follows: • ____ RSUs shall vest on the first anniversary of the date of grant; •
____ RSUs shall vest on the second anniversary of the date of grant; • ____ RSUs
shall vest on the third anniversary of the date of grant. 4. Purchase Price. No
consideration shall be payable by the Grantee to the Company for the RSUs. 5.
Restrictions on RSUs and Settlement of Vested RSUs. (a) No Dividend Equivalents
are granted with to any RSUs.



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda002.jpg]
With Employment Agreement (b) The Company shall settle vested RSUs within 30
days of the date such RSUs vest. Each vested RSU shall entitle the Grantee to
receive one share of Common Stock. (c) Nothing in this Agreement or the Plan
shall be construed to: (i) give the Grantee any right to be awarded any further
RSUs or any other Award in the future, even if RSUs or other Awards are granted
on a regular or repeated basis, as grants of RSUs and other Awards are
completely voluntary and made solely in the discretion of the Committee; (ii)
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Affiliate; or (iii) confer upon
the Grantee the right to continue in the employment or service of the Company or
any Affiliate, or affect the right of the Company or any Affiliate to terminate
the employment or service of the Grantee at any time or for any reason. (d) The
Grantee shall not have any voting rights with respect to the RSUs. 6.
Independent Legal and Tax Advice. Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant,
holding, vesting and settlement of the RSUs in accordance with this Agreement
and any disposition of any such Awards or the shares of Common Stock issued with
respect thereto. 7. Reorganization of Company. The existence of this Agreement
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue or bonds,
debentures, preferred stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Except as otherwise provided herein, in the
event of a Corporate Change as defined in the Plan, Section 4.5 of the Plan
shall be applicable. 8. Investment Representation. Grantee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with any federal or state securities law. Moreover,
any stock certificate for any shares of stock issued to Grantee hereunder may
contain a legend restricting their transferability as determined by the Company
in its discretion. Grantee agrees that the Company shall not be obligated to
take any affirmative action in order to cause the issuance or transfer of shares
of Stock hereunder to comply with any law, rule or regulation that applies to
the shares subject to this Agreement. 9. No Guarantee of Employment. This
Agreement shall not confer upon Grantee any right to continued employment with
the Company or any Affiliate thereof. 10. Withholding of Taxes. The Company or
an Affiliate shall be entitled to satisfy, pursuant to Section 16.3 of the Plan,
any and all tax withholding requirements with respect to RSUs. 2



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda003.jpg]
With Employment Agreement 11. General. (a) Notices. All notices under this
Agreement shall be mailed or delivered by hand to the parties at their
respective addresses set forth beneath their signatures below or at such other
address as may be designated in writing by either of the parties to one another,
or to their permitted transferees if applicable. Notices shall be effective upon
receipt. (b) Transferability of Award. The rights of the Grantee pursuant to
this Agreement are not transferable by Grantee. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the RSUs, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. (c) Amendment and Termination. No amendment, modification
or termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company. (d) No Guarantee of Tax Consequences. The
Company and the Committee make no commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for compensation or benefits under this Agreement. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the granting, vesting and settlement of RSUs
pursuant to the Plan and this Agreement and the disposition of any Common Stock
acquired thereby. (e) Section 409A. The award of RSUs hereunder is intended to
either comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If the
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code on the date on which the Grantee has a “separation from service”
(other than due to death) within the meaning of Section 1.409A-1(h) of the
Treasury Regulations, notwithstanding the provisions of this Agreement, any
transfer of shares or other compensation payable on account of Grantee’s
separation from service that constitute deferred compensation under Section 409A
shall take place on the earlier of (i) the first business day following the
expiration of six months from the Grantee’s separation from service, or (ii)
such earlier date as complies with the requirements of Section 409A. To the
extent required under Section 409A, the Grantee shall be considered to have
terminated employment with the Company or its affiliates (the “Company Group”)
when the Grantee incurs a “separation from service” with respect to the Company
Group within the meaning of Section 409A(a)(2)(A)(i) of the Code. (f)
Severability. In the event that any provision of this Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein. (g) Supersedes Prior
Agreements. Other than the Employment Agreement, this Agreement shall supersede
and replace all prior agreements and understandings, oral or written, between
the Company and the Grantee regarding the grant of the RSUs covered hereby. 3



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda004.jpg]
With Employment Agreement (h) Governing Law. This Agreement shall be construed
in accordance with the laws of the State of Delaware without regard to its
conflict of law provisions, to the extent federal law does not supersede and
preempt Delaware law. (i) No Trust or Fund Created. This Agreement shall not
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Grantee or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliates pursuant to this Agreement, such right shall
be no greater than the right of any general unsecured creditor of the Company or
any Affiliate. (j) Clawback Provisions. Notwithstanding any other provisions in
this Agreement or the Employment Agreement to the contrary, any incentive-based
compensation, or any other compensation, payable pursuant to this Agreement or
any other agreement or arrangement with the Company or an affiliate which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company or an
affiliate pursuant to such law, government regulation or stock exchange listing
requirement.) (k) Restrictive Covenants. Grantee agrees to the restrictive
covenants contained in Exhibit C to this Agreement. (l) Other Laws. The Company
retains the right to refuse to issue or transfer any Stock if it determines that
the issuance or transfer of such shares might violate any applicable law or
regulation or entitle the Company to recover under Section 16(b) of the
Securities Exchange Act of 1934. (m) Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Grantee. 4



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda005.jpg]
With Employment Agreement IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed on its behalf by its duly authorized officer and
Grantee has hereunto executed this Agreement as of the date set forth above.
INDEPENDENCE CONTRACT DRILLING, INC. By: Name:
______________________________________ Title:
______________________________________ Address for Notices: Independence
Contract Drilling, Inc. 20475 Hwy 249, Suite 300 Houston, Texas 77070 Attn:
Chief Executive Officer GRANTEE _____________________________________________
Address for Notices: Executive’s then current address shown in the Company’s
records. 5



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda006.jpg]
Exhibit A Certain Definitions . (1) “Change of Control” shall mean: (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “
Exchange Act ”)) (a “ Person ”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock ”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “ Outstanding Company
Voting Securities ”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection (i) of this definition; or (i)
individuals, who, as of the date hereof constitute the Board (the "Incumbent
Board ") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection (ii), any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; (ii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a "
Corporate Transaction ") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of 6



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda007.jpg]
With Employment Agreement the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 20 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Corporate Transaction and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or (iii) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. 7



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda008.jpg]
With Employment Agreement Exhibit B [Termination of Employment. In the event
Grantee is party to an employment agreement with the Company, and if Grantee’s
employment with the Company is terminated prior to the vesting date, and such
termination is (i) by the Company without Cause, by the Grantee for Good Reason,
as such terms are defined in such Employment Agreement, then, notwithstanding
any other provision of this Agreement or the Employment Agreement, the RSUs
shall immediately vest upon such termination of employment.] Change of Control.
Notwithstanding any other provision of this Agreement to the contrary, if, prior
to termination of Grantee’s employment with Company Group, a Change of Control
occurs, then any unvested RSUs shall immediately vest upon the occurrence of the
Change of Control. 8



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda009.jpg]
With Employment Agreement Exhibit C Restrictive Covenants In consideration for
the grant of RSU’s hereunder, which are expected to vest during Grantee’s
employment with the Company Group over the vesting period, as well as the
protection of the Company Group’s goodwill and Confidential Information, Grantee
agrees to the following: (a) Certain Definitions. For purposes of this Exhibit
C, the following terms shall have the following meanings: (i) Cause ” shall mean
Grantee’s: A. willful and continued failure to comply with the reasonable
written directives of the Company for a period of thirty (30) days after written
notice from the Company; B. willful and persistent inattention to duties for a
period of thirty (30) days after written notice from the Company, or the
commission of acts within employment with the Company Group amounting to gross
negligence or willful misconduct; C. misappropriation of funds or property of
the Company Group or committing any fraud against the Company Group or against
any other person or entity in the course of employment with the Company Group;
D. misappropriation of any corporate opportunity, or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company Group or to the benefits of which the Company Group is entitled; E.
conviction of a felony involving moral turpitude; F. willful failure to comply
in any material respect with the terms of this Agreement and such non-compliance
continues uncured after thirty (30) days after written notice from the Company;
G. chronic substance abuse, including abuse of alcohol, drugs or other
substances or use of illegal narcotics or substances, for which Grantee fails to
undertake treatment immediately after requested by the Company or to complete
such treatment and which abuse continues or resumes after such treatment period,
or possession of illegal narcotics or substances on Company premises or while
performing Grantee’s duties and responsibilities. 9



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda010.jpg]
With Employment Agreement For purposes of this definition, no act, or failure to
act, by Grantee will be considered “willful” if done, or omitted to be done, by
Grantee in good faith and in the reasonable belief that the act or omission was
in the best interest of the Company or required by applicable law. Any
termination during the Employment Term by the Company for Cause shall be
communicated by Notice of Termination to the Grantee. For purposes of this
Agreement, a “Notice of Termination ” means a written notice which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Grantee’s employment for “Cause” The failure by the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
(ii) “Confidential Information ” means any information, knowledge or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) relating to the
past, current or prospective business or operations of the Company Group, that
is not generally known to persons engaged in a business similar to that
conducted by the Company Group, whether produced by the Company Group or any of
its consultants, agents or independent contractors or by Grantee, and whether or
not marked confidential. Confidential information does not include information
that (1) at the time of disclosure is, or thereafter becomes, generally
available to the public, (2) prior to or at the time of disclosure was already
in the possession of Grantee, (3) is obtained by Grantee from a third party not
in violation of any contractual, legal or fiduciary obligation to the Company
Group with respect to that information or (3) is independently developed by
Grantee, but not including the confidential information provided by the Company
Group. (iii) “Restricted Business ” means any the oil and natural gas land
contract drilling business conducted in the United States of America. (b)
Nondisclosure of Confidential Information. Grantee shall hold in a fiduciary
capacity for the benefit of the Company Group all Confidential Information which
shall have been obtained by Grantee during Grantee’s employment and shall not
use such Confidential Information other than within the scope of Grantee’s
employment with and for the exclusive benefit of the Company Group. Following
any termination of employment with the Company Group, Grantee agrees (i) not to
communicate, divulge or make available to any person or entity (other than the
Company Group) any such Confidential Information, except (A) upon the prior
written authorization of the Company Group, (B) as may be required by law or
legal process, (C) as reasonably necessary in connection with the enforcement of
any right or remedy related to this Agreement, or (D) unless no longer
Confidential Information, and (ii) to deliver promptly to the 10



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda011.jpg]
With Employment Agreement Company Group any Confidential Information in
Grantee’s possession, including any duplicates thereof and any notes or other
records Grantee has prepared with respect thereto. In the event that the
provisions of any applicable law or the order of any court would require Grantee
to disclose or otherwise make available any Confidential Information then
Grantee shall, to the extent practicable, give the Company prior written notice
of such required disclosure and an opportunity to contest the requirement of
such disclosure or apply for a protective order with respect to such
Confidential Information by appropriate proceedings. (c) Limited Covenant Not to
Compete. In the event Grantee’s employment is terminated by Grantee for any
reason or by the Company Group for Cause, Grantee agrees that during the period
beginning on the date of such termination and ending on the twelve (12) month
anniversary of the date of such termination: (i) Grantee shall not, directly or
indirectly, for himself or others, own, manage, operate, control or participate
in the ownership, management, operation or control of any business, whether in
corporate, proprietorship or partnership form or otherwise, that is engaged,
directly or indirectly, in the United States in the Restricted Business;
provided, however , that the restrictions contained herein shall not restrict
(A) the acquisition by Grantee of less than 2% of the outstanding capital stock
of any publicly traded company engaged in a Restricted Business or (B) Grantee
from being employed by an entity in which the majority of such entity’s revenues
on a consolidated basis determined in accordance with generally accepted
accounting principles are from activities and businesses that do not constitute
a Restricted Business and provided that Grantee is only employed by and engaged
with divisions and units of such entity that are not engaged in the Restricted
Business; and (ii) Grantee shall not, directly or indirectly (A) solicit any
individual, who, at the time of time of such solicitation is an employee of the
Company Group, to leave such employment or hire, employ or otherwise engage any
such individual (other than employees of the Company Group who respond to
general advertisements for employment in newspapers or other periodicals of
general circulation (including trade journals)), or (B) cause, induce or
encourage any material actual or prospective client, customer, supplier,
landlord, lessor or licensor of the Company Group to terminate or modify any
such actual or prospective contractual relationship that exists on the date of
termination of employment. For purposes of clarity, it is understood that the
provisions of this paragraph C are not applicable if Grantee’s employment with
the Company Group is terminated by the Company Group without Cause. 11



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda012.jpg]
With Employment Agreement In addition, it is understood that the provisions of
this paragraph C shall terminate in all respects on the fourth anniversary of
the date of the Agreement to which this Exhibit C is a part. (d) Injunctive
Relief; Remedies. The covenants and undertakings contained in this Exhibit C
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Exhibit C will cause irreparable injury
to the Company Group, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
law for any breach of this Exhibit C may be inadequate. Therefore,
notwithstanding anything to the contrary, the Company will be entitled to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of any provision of this
Exhibit C without the necessity of proving actual damages or posting any bond
whatsoever. The rights and remedies provided by this Exhibit C are cumulative
and in addition to any other rights and remedies which the Company Group may
have hereunder or at law or in equity. The parties hereto further agree that, if
any court of competent jurisdiction in a final nonappealable judgment determines
that a time period, a specified business limitation or any other relevant
feature of this Exhibit C is unreasonable, arbitrary or against public policy,
then a lesser time period, geographical area, business limitation or other
relevant feature which is determined by such court to be reasonable, not
arbitrary and not against public policy may be enforced against the applicable
party. (e) Governing Law of this Exhibit C; Consent to Jurisdiction. Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Exhibit C, or the territorial scope or duration thereof, or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of the state of
Texas, without regard to conflict of law provisions thereof, and, with respect
to each such dispute, the Company and Grantee each hereby irrevocably consent to
the exclusive jurisdiction of the State of Texas for resolution of such dispute,
and further agree that service of process may be made upon Grantee in any legal
proceeding relating to this Exhibit C by any means allowed under the laws of
such state. (f) Grantee’s Understanding of this Section. Grantee hereby
represents to the Company that Grantee has read and understands, and agrees to
be bound by, the terms of this Exhibit C. Grantee acknowledges that the
geographic scope and duration of the covenants contained in Exhibit C are the
result of arm’s-length bargaining and are fair and reasonable in light of (i)
the importance of the functions performed by Grantee and the length of time it
would take the Company Group to find and train a suitable replacement, (ii) the
nature and wide geographic scope of the operations of the Company Group, (iii)
Grantee’s level of control over and contact with the Company Group’s business
and operations in all jurisdictions where they are located, and (iv) the fact
that the Restricted Business is potentially conducted throughout the geographic
area where competition is restricted by this Agreement. It is the desire and
intent of the parties that the 12



--------------------------------------------------------------------------------



 
[a103formof2019timebaseda013.jpg]
With Employment Agreement provisions of this Agreement be enforced to the
fullest extent permitted under applicable law, whether now or hereafter in
effect and therefore, to the extent permitted by applicable law, the parties
hereto waive any provision of applicable law that would render any provision of
this Exhibit C invalid or unenforceable. 13



--------------------------------------------------------------------------------



 